JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 84(j). It is
ORDERED AND ADJUDGED that the district court’s order filed March 14, 2017 be affirmed. The district court properly dismissed as moot appellant’s complaint seeking injunctive relief to stop appellee from assuming the Presidency. See Steffel v. Thompson, 415 U.S. 452, 460 n.10, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974) (actual controversy must exist “at all stages of review, not merely at the time the complaint is filed”); True the Vote, Inc. v. IRS, 831 F.3d 551, 558 (D.C. Cir. 2016). And, to the extent appellant might also have challenged the President’s continuation in office, he failed to satisfy the stringent standards for obtaining the extraordinary remedy of injunctive relief. See Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20-24, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.